            Case 7:19-cr-00424-VB Document 55 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
UNITED STATES OF AMERICA,                                     :
                                                              :
v.                                                            :
                                                                  ORDER
                                                              :
HIBAH LEE,                                                    :
                                                                  19 CR 424 (VB)
                           Defendant.                         :
                                                              :
                                                              :
--------------------------------------------------------------x

        It is HEREBY ORDERED:

        The next status conference in this matter is scheduled for June 22, 2020, at 10:00 a.m.,

which the Court expects to conduct by telephone conference. Prior to that date, defense counsel

shall consult with her client and advise the Court in writing whether defendant waives his right to

be physically present and consents to proceed by telephone conference. The parties shall arrange

for defendant’s appearance by telephone.

        At the time of the scheduled conference, all counsel and defendant shall attend by calling

the following number and entering the access code when requested:

        Dial-In Number:            (888) 363-4749 (toll free) or (215) 446-3662
        Access Code:               1703567

Dated: May 18, 2020
       White Plains, NY
                                                     SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
